Title: [Diary entry: 17 January 1786]
From: Washington, George
To: 

 January 17th. Thermometer at 27 in the Morning—30 at Noon and 28 at N. Wind at No. West all day, and Cold. Thawed but little, altho’ it was clear. Employed as yesterday, in collecting Ice, but under many disadvantages, being obliged to go over to the Maryland shore and pick up the floating Ice in the River—which I was disposed to do, rather than run the risk of not laying up a store. Cornelius McDermott Roe returned, having had the offer of Stone [from] Mr. Brent.